DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-9 are directed to a method, which is a process. Claims 10-18 are directed to a system, which is an apparatus. Therefore, claims 1-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 10 as representative, claim 10 sets forth the following limitations which recite the abstract idea of optimizing images to a user:
presenting a plurality of art images to a user where the art images selected for presentation comprise a pre-determined set of art image attributes;
collecting and storing user interaction data
collecting user data regarding interaction with a presentation system from the user while art images are displayed to the user on one or more video displays;
modifying the set of art images attributes in response to the user interaction to create an updated attribute set and associating said created attribute set with said user;
said processor selecting additional art images based at least upon said created attribute set;
displaying said additional art images to the user on the one or more displays;
the system providing a purchase capability to the user for any art image displayed.

The recited limitations above set forth the process for optimizing image viewing for a user’s interests. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.) and mental processes (e.g. observation, evaluation, judgment, etc.). 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claims 10 does recite additional elements, such as:
a data processor;
a user interface;
Taken individually and as a whole, representative claim 10 does not integrate the recited judicial exception into a practical application of the exception. Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While there is disclosure of a data processor and an interface, there are no disclosures of a processor in the Applicant’s specification. By broadest reasonable interpretation, any known processor 
In view of the above, under Step 2A (Prong 2), claim 10 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 10, taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 10 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (collecting user interaction data…, etc.), performing repetitive calculations (modifying the set of art attributes…, etc.), and storing and retrieving information in memory (storing user interaction data…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything further than when they are considered individually.
In view of the above, claim 10 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method), the claim recites substantially similar limitations as set forth in claim 10. Additionally, there are no additional elements disclosed in claim 1, and the body of the claims parallel that of claim 10 (system). As such, claim 1 is rejected for at least similar rationale as discussed above.

Thus, dependent claims 2-9 and 11-18 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 10.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by Wu (US 20190294702 A1) in view of Kimmerling (US 20150142787 A1).

Regarding Claim 1: Wu discloses a method comprising:
collecting user data regarding interaction with a presentation system from the user while art images are presented to the user; Wu discloses receiving natural language interactions from the user of the recently presented image set (Wu: [0081]; see also: [0025]; [0031]; [0037]; [0094]; [0100]).
modifying the set of art image attributes in response to the user interaction to create an updated attribute set and associating said created attribute set with said user; Wu discloses using the initial search input and all responses from previous natural language interactions to determine a revised set of features for the user (Wu: [0082-0083]; see also: [0038-0039]; [0094-0095]; [0101]).
selecting additional art images based at least upon said created attribute set; Wu discloses generating a revised result set with the revised set of image features (Wu: [0084]; see also: [0008]; [0039]; [0096]; [0101]).
displaying said additional art images to the user; Wu discloses returning the revised set to the user (Wu: [0084]; see also: [0040]; [0096]; [0101]).



a method comprising:
presenting a plurality of art images to a user where the art images selected for presentation comprise a pre-determined set of art image attributes;
providing a purchase capability to the user for any art image displayed.
Notably, however, Wu does disclose the user selecting an image result to engage in a buying transaction (Wu: [0097]).
To that accord, Kimmerling does teach a method comprising:
presenting a plurality of art images to a user where the art images selected for presentation comprise a pre-determined set of art image attributes; Kimmerling teaches an initial set of images based on a desired reference item or attribute, where the user can then refine the images by selecting more narrower attributes (Kimmerling: [0049]; see also: [0056]; [0066-0067]; 0070]; abstract).
providing a purchase capability to the user for any art image displayed. Kimmerling teaches being able to select the item and purchase it (Kimmerling: [0032]; see also: [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the presenting of images of a set of attributes and a purchase capability to the invention of Wu. One of ordinary skill in the art would have been motivated to do so in order to help shoppers find the items that most closely match what they are looking for (Kimmerling: [0003]).

Examiner Note:
Although the combination of Wu and Kimmerling does disclose a set of images displayed to the user, the combination does not explicitly disclose the images being of art. It would have been obvious to one of ordinary skill in the art before the effective filing date, however, to have included the images being of art because such a modification would have been an obvious matter of design choice in light of the system already disclosed in the combination.
Such modification would not have otherwise affected the invention of the combination of Wu and Kimmerling, and would have merely represented one of numerous types of items that the 

Regarding Claim 2: Wu in view of Kimmlering discloses the limitations of claim 1 above.
Wu further discloses collecting information regarding user visit and interaction with art images over time and storing said collected information in an electronic database. Wu discloses keeping a historical record of past interactive natural language interactions with the user (Wu: [0076]).

Regarding Claim 8: Wu in view of Kimmerling disclose the limitations of claim 1 above.
Wu does not explicitly teach where the one or more users are provided with the option to interact with each image to purchase, save for purchase, and otherwise interact with imagery selected by the said one or more viewers. Notably, however, Wu does disclose the user selecting an image result to engage in a buying transaction (Wu: [0097]).
To that accord, Kimmerling does teach where the one or more users are provided with the option to interact with each image to purchase, save for purchase, and otherwise interact with imagery selected by the said one or more viewers. Kimmerling teaches the user being able to select items, add the item to the shopping cart, and purchase items (Kimmerling: [0032]; see also: [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the option to purchase, save the item for purchase, and interact with the image to the invention of Wu. One of ordinary skill in the art would have been motivated to do so in order to help shoppers find the items that most closely match what they are looking for (Kimmerling: [0003]).



Regarding Claim 9: Wu in view of Kimmerling disclose the limitations of claim 8 above.
Wu does not explicitly teach facilitating the purchase of fine art reproductions and originals of any art images presented to and selected by the said one or more viewers. Notably, however, Wu does disclose the user selecting an image result to engage in a buying transaction (Wu: [0097]).
To that accord, Kimmerling does teach facilitating the purchase of fine art reproductions and originals of any art images presented to and selected by the said one or more viewers. Kimmerling teaches purchasing the viewed and selected item (Kimmerling: [0032]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the option to facilitate purchase of the item to the invention of Wu. One of ordinary skill in the art would have been motivated to do so in order to help shoppers find the items that most closely match what they are looking for (Kimmerling: [0003]).

Regarding Claim 10: Claim 10 recites substantially similar limitations as claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.

Regarding Claim 11: Claim 11 recites substantially similar limitations as claim 2. Therefore, claim 11 is rejected under the same rationale as claim 2 above.

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 8. Therefore, claim 17 is rejected under the same rationale as claim 8 above.

Regarding Claim 18: Claim 18 recites substantially similar limitations as claim 9. Therefore, claim 18 is rejected under the same rationale as claim 9 above.


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Wu (US 20190294702 A1) and Kimmerling (US 20150142787 A1), in view of Liang (US 20170097741 A1).

Regarding Claim 3: The combination of Wu and Kimmerling discloses the limitations of claim 2 above.
The combination does not explicitly teach where said user visit and interaction data over time is analyzed to provide a visit data parameter associated with the amount of time any user is actively interacting with said art imagery being displayed. Notably, however, Wu does disclose receiving user response to the images (Wu: [0081]).
To that accord, Liang does teach where said user visit and interaction data over time is analyzed to provide a visit data parameter associated with the amount of time any user is actively interacting with said art imagery being displayed. Liang teaches determining a length of time a user a user views a content item on a webpage (Liang: [0040-0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the analyzation of visit/interaction data for the amount of time a user is actively interacting with the image to the invention of the combination of Wu and Kimmlering. One of ordinary skill in the art would have been motivated to do so in order to increase the probability of a selection of an item (Liang: [0041]).

Regarding Claim 4: The combination of Wu and Kimmerling, in view of Liang discloses the limitations of claim 3 above. 
The combination does not explicitly teach where said visit data parameter is associated with a particular user and a particular set of image attributes. Notably, however, Wu does disclose determining features of the images to include in the revised set (Wu: [0083]).
To that accord, Liang does teach where said visit data parameter is associated with a particular user and a particular set of image attributes. Liang teaches analyzes various 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the particular user and the image attributes to the invention of the combination of Wu and Kimmlering. One of ordinary skill in the art would have been motivated to do so in order to increase the probability of a selection of an item (Liang: [0041]).

Regarding Claim 5: The combination of Wu and Kimmerling, in view of Liang discloses the limitations of claim 3 above. 
Wu discloses updating the particular set of the image attributes to capture the new image attribute values for said set of image attributes to optimize viewer interaction with said images. Wu discloses generating a revised result set with the revised set of image features (Wu: [0082-0084]; see also: [0008]; [0039]; [0096]; [0101]).
The combination does not explicitly teach where said visit data parameter is compared against a previously stored visit data parameter and if the time value exceeds the previously stored time value for the visit data parameter; Notably, however, Wu does disclose determining features of the images to include in the revised set (Wu: [0083]).
To that accord, Liang does teach where said visit data parameter is compared against a previously stored visit data parameter and if the time value exceeds the previously stored time value for the visit data parameter; Liang teaches a time threshold that a specific user views a preview of the content item to prepare the content information based on behavior data of the user, such as 3 seconds of viewing for user A, but 5 seconds for user B (Liang: [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the comparison to previously stored data to set a vale to exceed to the invention of the combination of Wu and Kimmlering. One of ordinary skill in the art would have been motivated to do so in order to increase the probability of a selection of an item for each specific user (Liang: [0041]).

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.

Regarding Claim 13: Claim 12 recites substantially similar limitations as claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 5. Therefore, claim 12 is rejected under the same rationale as claim 5 above.


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Wu (US 20190294702 A1) and Kimmerling (US 20150142787 A1), in view of Datar (US 8,996,629 B1).

Regarding Claim 6: The combination of Wu and Kimmlering discloses the limitations of claim 1 above.
The combination does not explicitly teach creating a channel for displaying art images based at least upon said created attribute set. Notably, however, Wu does disclose determining image attributes and revising the set of images to display (Wu: [0082-0084]).
To that accord, Datar does teach creating a channel for displaying art images based at least upon said created attribute set. Datar teaches a request for a stream of content, and generating a channel to the specified category and attributes (Datar: col. 8, ln. 51-60; see also: col. 5, ln. 38-45; col. 12, ln. 65 – col. 13, ln. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the creating of a channel for the images based on the attributes to the invention of the combination of Wu and Kimmlering. One of ordinary skill in the art would have been motivated to do so in order to present the best and most relevant content to the user that is enjoyable from a large collection of information (Datar: col. 1, ln. 19-31).
Regarding Claim 7: The combination of Wu and Kimmlering, in view of Datar discloses the limitations of claim 6 above.
The combination does not explicitly teach where said channel for displaying art images is created as a private channel created and provisioned for one or more users and/or one or more commercial spaces.
However, Datar does teach where said channel for displaying art images is created as a private channel created and provisioned for one or more users and/or one or more commercial spaces. Examiner notes that Applicant recites and/or in the claim. Datar teaches where the generated channel can be public or private (Datar: col. 8, ln. 58-59; see also: col. 13, ln. 1-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the channel being private to the invention of the combination of Wu and Kimmlering. One of ordinary skill in the art would have been motivated to do so in order to present the best and most relevant content to the user by the user’s preferences (Datar: col. 8, ln. 58-59).

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J KANG/Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625